ORDER
This matter was argued before a three-judge panel of this court on March 15,1983, *276on an order to the plaintiffs to show cause why their appeal from the grant of a motion for summary judgment filed by the defendants Markarian should not be dismissed. After consideration of the arguments of counsel for all parties as well as a consideration of the record, it is the conclusion of the court that no cause has been shown.
Therefore, the plaintiffs’ appeal is denied and dismissed, and the judgment appealed from is affirmed.
MURRAY, J., and SHEA, J., did not participate.